Exhibit 10.4
 
Brunswick Logo [brunswick_logo.jpg]
2008 Stock-Settled Stock Appreciation Right Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To promote Brunswick’s long term financial interests and growth.
 
Stock-Settled Stock Appreciation Right
 
The right to receive a payment in Brunswick stock equal to the excess of the
stock's market value at exercise over the exercise prices as established on the
date of grant attributable to the number of underlying Stock-Settled Stock
Appreciation Rights granted.
 
By exercising Stock Settled SARs, you agree to the terms and conditions of the
grant.
 
Exercise Price
$ Closing price as reported for the New York Stock Exchange – Composite
Transactions on date of grant.
 
Vesting
Stock Settled SARs vest and become exercisable the earlier of:
§ The third anniversary following grant, so long as employment by Brunswick or
its designated affiliates continues as of that date;
§ Termination due to death or disability; or,
§ A Change in Control (as defined in the Plan).
 
Grant Term
Stock settled SARs not exercised will be cancelled the earlier of:
§ Last day of employment if involuntarily terminated for cause (willful
misconduct in the performance of duties), or
§ Based on eligibility as of last day employed the more generous of the
following:
· 30 days after voluntary termination;
· One year after involuntary termination without cause (for example,
reductions-in-force or reorganization), or if your employer ceases to be a
subsidiary of Brunswick, unless the Committee provides otherwise;
· Two years after termination following a Change in Control (as defined in the
Plan); or
· Five years after termination due to death, permanent disability (as defined
below), or if age and years of service equal 70 or more and age is 62 or more at
the time of termination (SARs continue to become exercisable per normal vesting
schedule after termination only if as a result of termination due to death or
permanent disability (as defined below)).
§ But, in no event later than ten years from date of grant.
 

Exercise Settlement-Payment / Tax Withholding
On exercise, the number of shares of Brunswick stock delivered will be
determined as follows:
 
§ The difference between the closing market price on date of exercise and the
exercise price will be determined.
§ This difference will be multiplied by the number of SARs being exercised to
determine the total dollar gain.
§ The total dollar gain will be divided by the closing market price on date of
exercise.
 
The resulting tax withholding liability (to meet required FICA, federal, state,
and local withholding) can be paid in any combination of the following:
 
§ Cash or check, or by
§ Selling shares to cover minimum tax withholding liability only.*
*Involves a “sale” of stock.  Trading stock based on insider information is
prohibited.  Contact the Corporate Legal Department if you have any questions
before you exercise a SAR.
 
Additional Terms and Conditions
Grants are subject to the terms of the Plan.  To the extent any provision herein
conflicts with the Plan, the Plan shall govern.  The Human Resources and
Compensation Committee of the Board administers the Plan.  The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate.  Committee determinations are binding.
 
Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.
 
The Plan may be amended, suspended or terminated at any time.  The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.
 



Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment.  Employment is at-will
and may be terminated by either the employee or Brunswick (including affiliates)
for any reason at any time.

 
1

 